Citation Nr: 1810334	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  13-27 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel







INTRODUCTION

The Veteran served on active duty with the United States Army from June 1968 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in August 2017 when the Board remanded the claim to the RO for additional action.


FINDING OF FACT

The Veteran does not have a history of diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hypertension are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability,  38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board acknowledges that with respect to a claim for an increased rating for an already service-connected disability, a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding that a Veteran is competent to report on that of which he has personal knowledge). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran contends he is entitled to a rating in excess of 10 percent for his service-connected hypertension that is "somewhat controlled" by medications.

The Veteran is currently rated at 10 percent for hypertension under Diagnostic Code 7101.

Under Diagnostic Code 7101, a 10 percent rating is warranted for hypertension if the diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more; or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent disability rating is warranted when the diastolic pressure is predominantly 110 or more, or the systolic pressure is predominantly 200 or more.  Id.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more, with moderately severe symptoms.  Id.  A 60 percent rating is warranted where diastolic pressure is 130 or more with severe symptoms.  Id.

Note 1 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For the purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm. 

Note 2 provides that VA is to evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.

The Board finds that the Veteran's hypertension most nearly approximates the criteria associated with the currently assigned 10 percent rating.  The Veteran's blood pressure readings have not predominantly been 110 or more for diastolic pressure or 200 or more for systolic pressure.  In fact, an in-depth review of the record illustrates that the Veteran has not had a blood pressure reading at or above the threshold for a 20 percent rating during the appeal period.  Blood pressure readings at VA examinations in May 2012, February 2015, and May 2016 showed diastolic and systolic readings below the levels contemplated by a 20 percent rating.  At the May 2012 examination, the Veteran's blood pressure was 191/108 and 170/106.  The examination report indicated that a blood pressure reading taken a few weeks prior to the examination was 157/94.  The Veteran's blood pressure at the February 2015 VA examination was 124/76.  Three blood pressure readings taken at the May 2016 VA examination show the Veteran's blood pressure was 120/78, 118/74, and 116/74.   

Also, at the May 2012 VA examination, the Veteran reported that he checks his blood pressure twice daily and reported average readings in the 120s-130s/70s-90s.

In addition, a review of blood pressure readings in VA treatment records and private medical records illustrates the Veteran's blood pressure has been below the diastolic pressure and systolic pressure required for a 20 percent rating through the entirety of the appeal period.  To illustrate this throughout the appeal period, the Veteran's blood pressure in February 2011 was 128/85, in August 2011 it was 136/72, in May 2012 it was 134/92, in December 2012 it was 146/79, in October 2013 it was 158/93, in January 2014 it was 171/97, in November 2014 it was 120/71, in July 2015 it was 139/84, in August 2016 it was 128/90, and in December 2017 it was 164/107.  The previous readings are just samples of readings at different dates during the appeal period, but as is stated above, a detailed review of the record illustrates the Veteran has no readings at the thresholds required for a 20 percent rating.

The Board notes the Veteran takes Verapamil, Hydrochlorothiazide, and Losartan to control his blood pressure.  Cf. Jones v. Shinseki, 26 Vet. App. 56, 61 (2012) (finding that the plain language of Diagnostic Code 7101 contemplates the effects of hypertensive medication).  The May 2016 VA examiner noted the functional impact of the Veteran's hypertension is that it would limit work requiring strenuous physical labor but it would not hinder sedentary employment.  However, the examiner also noted how the Veteran's hypertension is controlled by tolerated medications, and the examiner restated that the Veteran's hypertension would not hinder sedentary employment.  Given that the medical and lay evidence establishes that the Veteran's hypertension responds well to medication and all blood pressure readings are below the thresholds for a 20 percent rating, it is clear that the Veteran's hypertension most nearly approximates the criteria associated with the current 10 percent rating under Diagnostic Code 7101.

Regarding whether referral for an extraschedular rating is appropriate, such has not been raised by the claimant or reasonably raised by the record and will not be further discussed herein.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017).

In sum, the criteria for a rating in excess of 10 percent for hypertension have not been met during the pendency of the appeal.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application.  38 U.S.C.        § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to a rating in excess of 10 percent for hypertension is denied.



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


